DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 06/29/2022, with respect to drawing objections have been fully considered and are persuasive, pursuant amendments.  The drawing objection of “difficult to determine how at least one of the recesses extends at least partially into at least one of the troughs” has been withdrawn. 
Applicant's arguments filed 06/29/2022, further with respect to the drawing objections have been fully considered but they are not persuasive.  Applicant argues on page 5 that the edge part 30 does not constitute and absolute edge of the heat transfer plate, and no longer recites “edge part” within the claims.  However, this does not overcome the drawing objection.  Examiner maintains it is difficult to determine where “a part running along an edge of the heat transfer plate 30” is on the “heat plate”.  Examiner recommends indicating “a part running along an edge of the heat transfer plate” on Fig. 2 for clarity purposes.
Applicant’s arguments, see page 6, filed 06/29/2022, with respect to objection to claims 21 and 22 for informalities have been fully considered and are persuasive pursuant amendments.  The objection of claims 21 and 22 have been withdrawn. 
Applicant’s arguments, see page 6-7, filed 06/29/2022, with respect to 35 USC 112(b) rejections have been fully considered and are persuasive pursuant amendments.  The 35 USC 112(b) rejections have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-11, 14-20 as anticipated by Song, and claims 21 and 22 as anticipated Persson have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings were received on 02/23/2022.  These drawings are objected to.
The drawings are objected to because: 
it is difficult to determine where “edge part” 30 is on the “heat plate” 10.  The figure appears to be portion of the “heat plate” 10, with more of the “heat plate” extending past what is shown in Figure 6.  As a result, it is difficult to determine where “edge part” 30 is located on “heat plate” 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7, 11, 14-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stirnkorb (US 5193612).
Regarding claim 1, Stirnkorb teaches a plate heat exchanger (col 1 line 65-66) comprising 
a plurality of heat transfer plates (Fig. 4, heat exchanger plate 1) stacked on top of each other(Fig. 4, heat exchanger plates 1 are stacked on top of each other) wherein gaskets (Fig. 4, seal profile members 15, 16, and bridge 18 are combined into a single gasket) are positioned between adjacent heat transfer plates (Fig. 4), wherein each gasket is arranged in a gasket groove (Annotated Fig. 4, gasket groove, seal profile members 15,16 and bridge 18 sit within the gasket groove) formed in a heat transfer plate (Annotated Fig. 4, gasket grooves are formed on heat exchanger plate 1) of the adjacent heat transfer plates (Fig. 4 shows heat exchanger plates stacked on top of each other with gasket groove’s housing seal profile members in between the heat exchanger plates) and a bottom part of the gasket groove defines a base level (Annotated Fig. 4, base level), wherein the gasket groove comprises a reinforcing pattern (Annotated Fig. 4, reinforcing pattern is comprised of first recess and second recess)  having a first recess (Annotated Fig. 4, first recess) at a first recessed level relative to the base level (Annotated Fig. 4, there is a first recess relative to the base level extending downwards) and extending in a lengthwise direction of the gasket groove (Annotated Fig. 4, seal member 15 and 16 sit within the gasket groove which comprises of the reinforcing patter, Fig. 1 shows seal member 15 and 16 extending in a lengthwise direction of the gasket groove), wherein the reinforcing pattern comprises a second recess (Annotated Fig. 4, second recess is the same structure as seen in applicants Figure 5b which is referenced as second recess 25 in paragraph 0037, col 6 lines 5-12, it is noted that the height of the second recess is variable) at a second recessed level relative to the base level (Annotated Fig. 4, there is a second recess relative to the base level) extending in the lengthwise direction of the gasket groove (Annotated Fig. 4, seal member 15 and 16 sit within the gasket groove which comprises of the reinforcing patter, Fig. 1 shows seal member 15 and 16 extending in the lengthwise direction of the gasket groove), and wherein the first recessed level is at a different height relative to the base level than the second recessed level (Annotated Fig. 4, the recessed levels of the first recess is different from the recessed levels of the second recess).

    PNG
    media_image1.png
    502
    1047
    media_image1.png
    Greyscale

Annotated Figure 4
Regarding claim 2, Stirnkorb teaches the base level is defined by a bottom of the gasket groove (Annotated Fig. 4, base level is at a bottom of the gasket groove) in a part running along an edge of the heat transfer plate (Fig. 1, a part running along an edge of the heat transfer plate, (Fig. 1, a part running along an edge of the heat transfer plate has seal profile 15 and 16, which sit within the gasket groove as seen in Annotated Fig. 4, thus the base level is defined in a part running along an edge of the heat transfer plate).

    PNG
    media_image2.png
    505
    352
    media_image2.png
    Greyscale

Annotated Figure 1
Regarding claim 3, Stirnkorb teaches the plate heat exchanger according to claim 1, wherein the second recess extends in a direction opposite to the first recess from the first recess (Annotated Fig. 4, first recess extends downwards away from the base level, second recess extends upward toward base level).
Regarding claim 4 Stirnkorb teaches the plate heat exchanger according to claim 3, wherein a first portion (Annotated Fig.1, first portion) of the gasket groove surrounds an opening of the heat transfer plate (Annotated Fig. 1, first portion surrounds corner perforation 4), wherein the first portion comprises the two parallel recessed parts at the first recessed level (Annotated Fig. 4, the first portion is a section of the gasket groove, the gasket groove has four first recesses that are parallel at a first recessed level).
Regarding claim 5, Stirnkorb teaches the plate heat exchanger according to claim 3, wherein the gasket groove comprises a second part (Annotated Fig. 1, second part) running diagonal to the part running along the edge of the heat transfer plate (Annotated Fig. 1, second part runs diagonal to a part running along an edge of the heat transfer plate) and being connected the first portion (Annotated Fig. 1, second part is connected to first portion).
Regarding claim 6, Stirnkorb teaches the plate heat exchanger according to claim 5, wherein the second part (Annotated Fig. 1) extends into the part running along the edge of the heat transfer plate (Fig. 1, second part extends into a part running along the edge of the heat transfer plate).
Regarding claim 7, Stirnkorb teaches the plate heat exchanger according to claim 1, wherein the second recess extends from the first recess (Annotated Fig. 4, the second recess extends from the first recess in the same manner as Applicants Fig. 5B).
Regarding claim 11, Stirnkorb teaches the plate heat exchanger according to claim 1, wherein the first recess and the second recess extend in different directions from the base level (Annotated Fig. 4, first recess extends downwards away from the base level, second recess extends upward toward base level).
Regarding claim 14, Stirnkorb teaches the plate exchanger according to claim 11, wherein at least one recess extends into the a part of the gasket groove running along an edge of the heat transfer plate (Annotated Fig. 4, seal member 15 and 16 sit within the gasket groove which comprises of the reinforcing patter, Fig. 1 shows seal member 15 and 16 extending in a lengthwise direction of the gasket groove, thus at least one recess extends into the edge part). 
Regarding claim 15, Stirnkorb teaches the plate heat exchanger according to claim 2, wherein the second recess extends in a direction opposite to the first recess from the first recess (Annotated Fig. 4, first recess extends downwards away from the base level, second recess extends upward toward base level).
Regarding claim 16, Stirnkorb teaches the plate heat exchanger according to claim 2, wherein the second recess extends from the first recess (Annotated Fig. 4, the second recess extends from the first recess in the same manner as Applicants Fig. 5B).
Regarding claim 17, Stirnkorb teaches the plate heat exchanger according to claim 3, wherein the second recess extends from the first recess (Annotated Fig. 4, the second recess extends from the first recess in the same manner as Applicants Fig. 5B).
Regarding claim 18, Stirnkorb teaches the plate heat exchanger according to claim 4, wherein the second recess extends from the first recess (Annotated Fig. 4, the second recess extends from the first recess in the same manner as Applicants Fig. 5B).
Regarding claim 19, Stirnkorb teaches the plate heat exchanger according to claim 5, wherein the second recess extends from the first recess (Annotated Fig. 4, the second recess extends from the first recess in the same manner as Applicants Fig. 5B).
Regarding claim 20, Stirnkorb teaches the plate heat exchanger according to claim 6, wherein the second recess extends from the first recess (Annotated Fig. 4, the second recess extends from the first recess in the same manner as Applicants Fig. 5B).
Regarding claim 21,  Stirnkorb teaches a heat transfer plate (Fig. 4, heat exchanger plate 1) for a plate heat exchanger (col 1 line 65-66) comprising a gasket groove (Annotated Fig. 4, gasket groove) formed in the heat transfer plate (Annotated Fig. 4, gasket grooves are formed in heat exchanger plate 1), wherein a bottom part of the gasket groove in a part running along an edge of the heat transfer plate defines a base level (Annotated Fig. 4, base level is defined by a bottom part in the gasket groove; Fig. 1 shows perimeter seal 10 positioned along an edge of the heat exchanger plate 1, and the perimeter seal 10 is comprised of seal profile member 15 and 16 as seen in Fig. 1; Annotated Fig. 4 shows that seal profile member 15 and 16 sit within the gasket groove, thus the bottom part that defines the base level runs along an edge of the heat transfer plate), wherein the gasket groove comprises a reinforcing pattern (Annotated Fig. 4, reinforcing pattern is comprised of first recess and second recess) having a first recess at a first recessed level relative to the base level (Annotated Fig. 4, there is a first recess relative to the base level extending downwards) and extending in a lengthwise direction of the gasket groove (Annotated Fig. 4, seal member 15 and 16 sit within the gasket groove which comprises of the reinforcing patter, Fig. 1 shows seal member 15 and 16 extending in a lengthwise direction of the gasket groove), wherein the reinforcing pattern comprises a second recess (Annotated Fig. 4, second recess is the same structure as seen in applicants Figure 5b which is referenced as second recess 25 in paragraph 0037, col 6 lines 5-12, it is noted that the height of the second recess is variable) at a second recessed level relative to the base level (Annotated Fig. 4, there is a second recess relative to the base level) extending in the lengthwise direction of the gasket groove (Annotated Fig. 4, seal member 15 and 16 sit within the gasket groove which comprises of the reinforcing patter, Fig. 1 shows seal member 15 and 16 extending in a lengthwise direction of the gasket groove), wherein the second recess extends from the first recess (Annotated Fig. 4, the second recess extends from the first recess in the same manner as Applicants Fig. 5B), and wherein the first recessed level is at a different height relative to the base level than the second recessed level (Annotated Fig. 4, the recessed levels of the first recess is different from the recessed levels of the second recess).
Regarding claim 22, Stirnkorb teaches a plate heat exchanger (col 1 line 65-66) comprising a plurality of heat transfer plates (Fig. 4, heat exchanger plate 1) stacked on top of each other (Fig. 4, heat exchanger plates 1 are stacked on top of each other), wherein gaskets (Fig. 4, seal profile members 15, 16, and bridge 18 are combined into a single gasket) are positioned between adjacent heat transfer plates (Fig. 4), wherein each gasket is arranged in a gasket groove (Annotated Fig. 4, gasket groove, seal profile members 15,16 and bridge 18 sit within the gasket groove) formed in a heat transfer plate (Annotated Fig. 4, gasket grooves are formed on heat exchanger plate 1) of the adjacent heat transfer plates (Fig. 4 shows heat exchanger plates stacked on top of each other with gasket groove’s housing seal profile members in between the heat exchanger plates) and a bottom part of the gasket groove in a part running along an edge of the heat transfer plate defines a base level (Annotated Fig. 4, base level), wherein the gasket groove comprises a reinforcing pattern (Annotated Fig. 4, reinforcing pattern is comprised of first recess and second recess)  having a first recess (Annotated Fig. 4, first recess) at a first recessed level (Annotated Fig. 4, there is a first recess relative to the base level extending downwards) and extending in a lengthwise direction of the gasket groove (Annotated Fig. 4, seal member 15 and 16 sit within the gasket groove which comprises of the reinforcing patter, Fig. 1 shows seal member 15 and 16 extending in a lengthwise direction of the gasket groove), wherein the reinforcing pattern comprises a second recess (Annotated Fig. 4, second recess is the same structure as seen in applicants Figure 5b which is referenced as second recess 25 in paragraph 0037, col 6 lines 5-12, it is noted that the height of the second recess is variable) at a second recess level (Annotated Fig. 4, there is a second recess relative to the base level) extending in the lengthwise direction of the gasket groove (Annotated Fig. 4, seal member 15 and 16 sit within the gasket groove which comprises of the reinforcing patter, Fig. 1 shows seal member 15 and 16 extending in a lengthwise direction of the gasket groove), wherein the second recess extends from the first recess (Annotated Fig. 4, the second recess extends from the first recess in the same manner as Applicants Fig. 5B), and wherein the first recessed level is at a different height relative to the base level than the second recessed level (Annotated Fig. 4, the recessed levels of the first recess is different from the recessed levels of the second recess).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        



/TAVIA SULLENS/Primary Examiner, Art Unit 3763